DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 17-20 and 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022.
 Applicant’s election of Group I in the reply filed on 08/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 8-16, 22, 24, 42, 44-45, 47-48 and 54-57 are pending and are examined herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Barnard et al.
Claims 1-6, 8, 11-16, 42, 45, 47-48 and 57 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Barnard et al. (US 2014/0243224 A1, published 08/28/2014 and cited in the IDS filed 07/31/2019).
Regarding claim 1, Barnard teaches an array, comprising: a support having a plurality of areas, each of the plurality of areas having locations that, in operation, receive biological samples (e.g. abstract) and a fiducial feature on the support in each of the plurality of areas, each of the fiducial features having a fluorescent material (e.g. para. [0026]).
As per MPEP 2173.05(g), a “claim term is functional when it recites a feature ‘by what it does rather than by what it is’”.  The same MPEP section states that “[t]here is nothing inherently wrong with defining some part of an invention in functional terms” and that “[a] functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.”  MPEP 2114(II) further explains that "[A]pparatus claims cover what a device is, not what a device does" citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original), further stating that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, citing Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In other words, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
In the instant claim, the structural limitations are: An array comprising a support having a plurality of areas, each having locations that receive biological samples differing from one another and a fiducial feature in each of the plurality of areas, each having a fluorescent material.  The functional limitation distinguishes over the prior art only to the extent that a structural limitation is required for the function. The structure of Barnard comprises wells that reasonably could receive biological samples for successive cycles of fluorescent imaging (e.g. para. [0024]).  Also, the last limitation being fluorescent material “that responds by producing a detectable signal in the successive cycles of fluorescent imaging”, how it responds and the number of cycles is not patently distinguishable from the applied prior art because it describes the function of the array rather than actual structural limitations.  For example, Barnard in para 0022 discloses “gel pads used for sequencing that can be stable over sequencing runs with a large number of cycles”.  
Regarding claim 2, as the above claim, is a product claim describing the intended use of the device/how it works but does not reasonably require or imply any structural limitations beyond what is disclosed by Barnard, so it is therefore given no patentable weight.
Regarding claim 3, Barnard teaches wherein the fluorescent material of the fiducial feature is responsive to both of the at least two different wavelengths (e.g. para. [0026], all fluorescent materials inherently absorb light in a range of wavelengths, therefore the beads containing the fluorescent material, inherently would respond to two different wavelengths. As for the limitation “wherein the successive cycles of fluorescent 15imaging are performed utilizing light at least two different wavelengths”, this is again a functional limitation recited in a product claim, merely describing the device in a way for it to be used and not by its structural components, so it is therefore given no patentable weight.
Regarding claim 4, Barnard teaches wherein the fiducial features comprise at least 20one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material (e.g. “smaller wells, being too small to contain a bead, will only have gel material. Thus, the smaller wells function as analytical features for analysis” as per para. [0026]).
Regarding claim 5, Barnard teaches wherein the objects disposed in the at least one depression are too large to be received in the locations of the support that receive the 25biological samples (e.g. “the larger, bead-filled wells function as fiducials” as per para. [0026]).
Regarding claim 6, Barnard teaches wherein the locations are disposed in a regular repeating pattern on the support (e.g. para. [0021]; “A patterned array”).
Regarding claim 8, Barnard teaches wherein the biological samples comprise nucleic acid sequences (e.g. para. [0004]).
Regarding claim 11, Barnard teaches wherein the fiducial features are disposed on the support in a non- rectilinear layout (e.g. para. [0025]; “bullseye” and Fig. 5A & B).
Regarding claim 12, Barnard teaches wherein the fiducial features are structured to produce image data encoding information (e.g. para. [0024]).
Regarding claim 13, Barnard teaches further comprising at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations (e.g. para. [0024]).
Regarding claim 14, Barnard teaches wherein the fiducial features comprise a plurality of autofluorescent elements disposed in wells or a trench (e.g. para. [0026]).
Regarding claim 15, Barnard teaches the bead of a fiducial feature being bigger than the well (e.g. para. [0026]) and the well being 0.5 µm but does not explicitly teach the fiducial feature comprising a plurality of elements having a diameter of between 5 µm and about 10 µm. As per MPEP 2144.04 (IV)(A), “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 16, Barnard teaches wherein the fiducial features comprise a plurality of elements comprising polystyrene, silica, or a combination thereof (e.g. para. [0104]; “BeadChip” by Illumina which is known to use silica beads).
 Regarding claim 42, Barnard teaches wherein the information is encoded by alternate signal-producing areas and non-signal producing areas detectable in the image data, and wherein the alternate signal-producing areas and non-signal-producing areas are detectable as unchanged through the successive cycles of fluorescent imaging (e.g. para. [0098]).
Regarding claim 45, Barnard teaches wherein the information is encoded by a shape of at least a portion of the fiducial features, or an orientation of at least a portion of the fiducial features (e.g. para. [0024] and Fig. 5A and B).
Regarding claim 47, Barnard teaches wherein each of the fiducial features comprises a plurality of elements, and wherein the information is encoded by a relative orientation or positioning of the elements (e.g. para. [0024] and [0026]).
Regarding claim 48, Barnard teaches wherein each of the fiducial features comprises machine-readable indicia comprising discrete regions arranged to define binary data having an interpretable meaning (e.g. para. [0024]).
Regarding claim 57, Barnard teaches wherein the encoded information is indicative of an identification of the support or a subject donor of the biological samples (e.g. para. [0024]; “fiducial markers are included on a structured substrate to facilitate identification and localization of individual features (e.g. Wells or other gel-containing concave features”)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Barnard et al. and Naimark et al.
Claims 1-6, 8-16, 22, 24, 42, 44-45, 47-48 and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard et al. (US 2014/0243224 A1, published 08/28/2014 and cited in the IDS filed 07/31/2019, as applied to Claims 1-6, 8, 11-16, 42, 45, 47-48 and 57, above, and further in view of Naimark et al. (US 2004/0028258 A1, published 02/12/2004 and cited in the IDS filed 07/31/2019).
Regarding claims 9, 10 and 22, Barnard teaches adjacent concentric shapes but is silent on using non-concentric shapes (as per claim 9), specifically circles (as per claim 22), or a non-closed shape (as per claim 10). Naimark teaches wherein the fiducial features comprise non-concentric shapes wherein they are circles and non-closed shapes (e.g. Fig. 1-5).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Barnard with the fiducial features of Naimark. One would have been motivated to do so because Naimark teaches, “A new 2D barcode fiducial design is provided that can generate thousands of different codes”, as per para. [0033] of Naimark. An ordinary artisan would have a reasonable expectation of success in practicing the invention since both Barnard and Naimark in the same field of endeavor of imaging arrays using fiducials.
Regarding claim 24, Naimark teaches further comprising an auto-centering fiducial located outside of the plurality of areas on the support where the locations of the support that receive the biological samples are disposed (e.g. para. [0013]; “a first fiducial level system is provided for coarse location and positioning. The first fiducial level system may be associated with a machine platform, with a biological substrate, or with a tray containing one or more biological substrates. In addition, a second fiducial level system is associated with a tray of biological substrates…”).
Regarding claim 44, Naimark teaches wherein the alternate signal- producing areas and non-signal-producing areas comprise dash-like areas, dot-like areas, or combinations thereof (e.g. Fig. 1-5).
Regarding claim 54, Naimark teaches wherein the machine-readable indicia comprise a barcode indicia (e.g. para. [0023]).
Regarding claim 55, Naimark teaches wherein the encoded information of one fiducial feature is indicative of an orientation or direction of other fiducial features on the support (e.g. para. [0071]; “Two of them are used to determine fiducial orientation”).
Regarding claim 56, Naimark teaches wherein the encoded information is indicative of a location of a respective one of the fiducial features (e.g. para. [0071]; “Two of them are used to determine fiducial orientation”). 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639